LSB INDUSTRIES, INC. (the Company) AND UMB BANK, n.a. (Rights Agent) RENEWED RIGHTS AGREEMENT Dated as of December 2, 2008 TABLE OF CONTENTS Page Section 1. Certain Definitions 4 Section 2. Appointment of Rights Agent 13 Section 3. Issue of Right Certificates 14 Section 4. Form of Right Certificates 17 Section 5. Countersignature and Registration 18 Section 6. Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates 19 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 20 Section 8. Cancellation and Destruction of Right Certificates 23 Section 9. Availability of Preferred Shares 23 Section 10. Preferred Shares Record Date 25 Section 11. Adjustment of Purchase Price, Number of Shares or Number of Rights 26 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 39 Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning Power 40 Section 14. Fractional Rights and Fractional Shares 43 Section 15. Rights of Action 45 Section 16. Agreement of Right Holders 46 Section 17. Right Certificate Holder Not Deemed a Stockholder 47 Section 18. Concerning the Rights Agent 47 Section 19. Merger or Consolidation or Change of Name of Rights Agent 48 Section 20. Duties of Rights Agent 49 Section 21. Change of Rights Agent 52 Section 22. Issuance of New Right Certificates 54 Section 23. Redemption 54 Section 24. Exchange 56 Section 25. Notice of Certain Events 58 Section 26. Notices 59 Section 27. Supplements and Amendments 60 Section 28. Successors 61 Section 29. Determinations and Actions by the Board of the Company 61 Section 30. Benefits of this Agreement 62 Section 31. Severability 62 Section 32. Governing Law 62 Section 33. Counterparts 62 Section 34. Descriptive Headings 63 Section 35. Effective Date 63 Signatures 63 Exhibit A - Certificate of Designations for Series 4 Junior Participating Class C Preferred Stock Exhibit B - Form of Right Certificate Exhibit C - Summary of Rights to Purchase Preferred Shares ii RENEWED RIGHTS AGREEMENT This RENEWED RIGHTS AGREEMENT, dated as of the 2nd day of December, 2008, between LSB INDUSTRIES, INC., a Delaware corporation (the “Company”), and UMB BANK, n.a. (the “Rights Agent”), with such being effective as of the close of business on January 5, 2009 (the “Effective Date”). WITNESSETH WHEREAS, on February 17, 1989, the Board of Directors of the Company (the “Board of the Company”) adopted the original preferred share rights plan of the Company (“Original Rights Plan”), and executed a Rights Agreement with the Liberty National Bank & Trust Company of Oklahoma (a predecessor to Bank One, N.A.), as the rights agent (the “1989 Agreement”); WHEREAS, the Original Rights Plan was scheduled to expire during February 1999; WHEREAS, on January 6, 1999, the Board of the Company adopted an amended and renewed preferred share purchase rights plan by executing a new Renewed Rights Agreement between the Company and Bank One, N.A., as rights agent (the “Existing Rights Plan”); and WHEREAS, the Existing Rights Plan is scheduled to expire on January 5, 2009 (“Existing Rights Plan Expiration Date”); and WHEREAS, the Board of the Company has determined it desirable and in the best interest of the Company and its stockholders for the Company to adopt and renew the Existing Rights Plan, with certain changes thereto, effective as of the close of business on the Existing Rights Plan Expiration Date, which is the expiration date of the Existing Rights Plan, and to 3 implement such renewal by executing this Renewed Rights Agreement and declaring the dividend distribution referred to in the sixth WHEREAS clause herein; and WHEREAS, on the Existing Rights Plan Expiration Date (the “Rights Dividend Declaration Date”), the Board of the Company authorizes and declares a dividend distribution of one Right (as hereinafter defined) for each share of Common Stock (as hereinafter defined) of the Company outstanding upon the Existing Rights Plan Expiration Date (the “Record Date”) and authorizes the issuance of one Right (as such number may hereafter be adjusted pursuant to the provisions of Section 11 hereof) for each share of Common Stock of the Company that shall become outstanding between the Record Date and the earlier of the Distribution Date, the Redemption Date and the Final Expiration Date (as such terms are hereinafter defined), and under the certain circumstances thereafter, each Right initially representing the right to purchase one one-hundredth of a Preferred Share (as hereinafter defined), upon the terms and subject to the conditions herein set forth (the “Rights”). NOW THEREFORE, in consideration of the premises and the mutual agreements hereinafter set forth, the parties hereby agree as follows: Section 1.Certain Definitions.For purposes of this Agreement, the following terms have the meanings indicated: (a)“Acquiring Person” means any Person (other than any Excluded Person) who or which, together with all Affiliates and Associates (as such terms are hereinafter defined) of such Person, shall be the Beneficial Owner (as hereinafter defined) of 15% or more of the shares of Common Stock of the Company then outstanding (other than as a result of a Permitted Offer (as hereafter defined)), but shall not include any of the following Persons (collectively, the “Excluded Persons”): (i) the Company, (ii) any Subsidiary (as hereinafter defined) of the 4 Company, (iii) any employee benefit plan of the Company or any Subsidiary of the Company, (iv) any entity holding Common Stock of the Company for or pursuant to the terms of any such plan, and/or (v) any member or combination of members of the Golsen Group (as hereinafter defined).Notwithstanding the foregoing, no Person shall become an “Acquiring Person” solely as the result of the acquisition of Common Stock by the Company and/or any Subsidiary of the Company which, by the Company reducing the number of shares of Common Stock outstanding, increases the proportionate number of shares of Common Stock of the Company then outstanding beneficially owned by such Person to 15% or more; provided, however, that if a Person (other than any of the Excluded Persons) shall become the Beneficial Owner of 15% or more of the Common Stock of the Company then outstanding byreason of share purchases by the Company and/or any Subsidiary of the Company and shall, after such share purchases by the Company and/orany Subsidiary of the Company, become the Beneficial Owner of additional shares of Common Stock of the Company constituting 1% or more of the then outstanding shares of Common Stock of the Company, then such Person shall be deemed to be an “Acquiring Person.”Notwithstanding the foregoing, if the Board of the Company determines (upon approval by a majority of the members of the Board of the Company) in good faith that a Person who would otherwise be an “Acquiring Person,” as defined pursuant to the foregoing provisions of this Section 1(a), has become such inadvertently. (including, without limitation, (A)such Person who was unaware that he, she or it was the Beneficial Owner of a percentage of the Common Stock that would otherwise cause such Person to be an Acquiring Person or (B) such Person was unaware of the extent of its Beneficial Ownership of Common Stock but had no actual knowledge of the consequences of such Beneficial Ownership under this Agreement), and without any intention of changing or influencing control of the Company, and such Person 5 divests, within 10 Business Days (as hereinafter defined) from the date of such determination by the Board of the Company, a sufficient number of shares of Common Stock so that such Person would no longer be an “Acquiring Person”, (or, in the case solely of Derivative Common Shares, as such term is hereinafter defined, such Person terminates the subject derivative transaction or transactions or disposes of the subject derivative security or securities, or establishes to the sole satisfaction of the Board of the Company that such Derivative Common Shares are not held with any intention of changing or influencing control of the Company), then such Person will not be deemed to be an “Acquiring Person” for any purposes of this Agreement. (b)“Affiliate” and “Associate” have the respec­tive meanings ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as in effect on the date of this Agreement, and, to the extent included within the foregoing clause of this Section 1(b) shall also include, with respect to any Person (other than an Excluded Person) whose Common Stock would be deemed constructively owned by such Person pursuant to the provisions of Section 382 of the Internal Revenue Code (the “Code”) or any successor provisions or replacement provision, provided however, that a Person will not be deemed to be an Affiliate or Associate of another Person solely because either or both persons are or were members of the Board of the Company. (c)A Person will be deemed the “Beneficial Owner” of, and will be deemed to “Beneficially Own” and have “Beneficial Ownership” of, any securities: (i)which such Person or any of such Person’s Affiliates or Associates beneficially owns, directly or indirectly; or (ii)which such Person or any of such Person’s Affiliates or Associates has (A) the right to acquire (whether such right is exercisable immediately or only after the 6 passage of time) pursuant to any agreement, arrangement or understanding (other than customary agreements with and between underwriters and selling group members with respect to a bona fide public offer­ing of securities), whether or not in writing, or upon the exercise of conversion rights, exchange rights, rights (other than these Rights), warrants or options, or otherwise; provided, however, that a Person will not be deemed the Benefi­cial Owner of, or to beneficially own, securities tendered pursuant to a tender or exchange offer made by or on behalf of such Person or any of such Person’s Affiliates or Associates until such tendered or exchanged securities are accepted for purchase or exchange; or (B) the right to vote pursuant to any agreement, arrangement or understanding provided, however, that a Person will not be deemed the Beneficial Owner of, or to benefi­cially own, any security if the agreement, arrangement or understanding to vote such security (1) arises solely from a revocable proxy or consent given to such Person in response to a public proxy or consent solicitation made pursuant to, and in accordance with, the applicable rules and regulations promulgated under the Exchange Act and (2) is not also then reportable on Schedule 13D under the Exchange Act (or any comparable or successor report); or (iii)which are beneficially owned, directly or indirectly, by any other Person with which such Person or any of such Person’s Affiliates or Associates has any agreement, arrangement or understanding (other than customary agreements with and between underwriters and selling group members with respect to a bona fide public offering of securities) for the purpose of acquiring, holding, voting (except to the extent contemplated by the proviso to Section 1(c)(ii)(B)) or disposing of any securities of the Company; or (iv)that are the subject of a derivative transaction entered into by such Person, or derivative security acquired by such Person, which gives such Person the economic 7 equivalent of ownership of an amount of such securities due to the fact that the value of the derivative is explicitly determined by reference to the price or value of such securities, without regard to whether (a) such derivative conveys any voting rights in such securities to such Person, (b) the derivative is required to be, or capable of being, settled through delivery of such securities, or (c) such Person may have entered into other transactions that hedge the economic effect of such derivative.In determining the number of shares of Common Stock deemed Beneficially Owned by virtue of the operation of this Section 1(c)(iv), the subject Person shall be deemed to Beneficially Own (without duplication) the number of Common Stock that are synthetically owned pursuant to such derivative transactions or such derivative securities.Such Common Stock that are deemed as Beneficially Owned pursuant to the operation of this Section 1(c)(iv) shall be referred to herein as “Derivative Common Shares.” Notwithstanding anything in this definition of Beneficial Ownership to the contrary, the phrase “then outstanding”, when used with reference to a Person’s Beneficial Ownership of securities of the Company, means the number of such securities then issued and outstanding together with the number of such securities not then actually issued and outstanding which such Person would be deemed to own beneficially hereunder; provided further, however, that nothing in this Section 1(c) will cause a Person engaged in business as an underwriter of securities to be the Beneficial Owner of, or to Beneficially Own, any securities acquired through such Person’s participation in good faith in an underwriting syndicate until the expiration of 40 calendar days after the date of such acquisition, or such later date as the Board of the Company may, in their sole discretion, determine in any specific case 8 (d)“Agreement” shall mean this Renewed Rights Agreement as originally executed or as it may from time to time be supplement, amended, renewed, restated or extended pursuant to applicable provisions hereof. (e)“Board of the Company” has the meaning ascribed to such term as defined in the first “WHEREAS” clause hereof. (f)“Business Day” means any day other than a Saturday, a Sunday, or a day on which banking institutions in the State of New York or any state of the principal office of the Rights Agent are authorized or obligated by law or executive order to close. (g)“Close of Business” on any given date means 5:00 P.M., Oklahoma City, Oklahoma time, on such date; provided, however, that if such date is not a Business Day, Close of Businesswill mean 5:00 P.M., Oklahoma City, Oklahoma time, on the next succeeding Business Day. (h)“Common Stock” when used with reference to the Company means the shares of common stock, par value $.10 per share, of the Company.“Common Stock” when used with reference to any Person other than the Company means the capital stock (or equity interest) with the greatest voting power of such other Person or, if such other Person is a Subsidiary of another Person, the Person or Persons which ultimately control such first-mentioned Person. (i)“Distribution Date” has the meaning set forth in Section 3 hereof. (j)“Excluded Persons” has the meaning set forth in Section 1(a) hereof. (k)“Existing Rights Plan” has the meaning set forth in the third “WHEREAS” clause hereof. 9 (l)“Existing Rights Plan Expiration Date” has the meaning set forth in the fourth WHEREAS clause hereof. (m)“Final Expiration Date” has the meaning set forth in Section 7(a) hereof. (n)“Golsen Group” means: (i)Jack E.
